Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 19-1206

                  KEVIN JAVIER RIVERA-GUEVARA,

                              Petitioner,

                                    v.

                         WILLIAM P. BARR,
                 UNITED STATES ATTORNEY GENERAL,

                              Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                                 Before

                      Howard, Chief Judge,
                Selya and Lynch, Circuit Judges.


     Kevin P. MacMurray and MacMurray & Associates on brief for
petitioner.
     Keith I. McManus, Assistant Director, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Joseph H.
Hunt, Assistant Attorney General, Civil Division, and Claire L.
Workman, Senior Litigation Counsel, Office of Immigration
Litigation, on brief for respondent.


                           August 19, 2020
             PER CURIAM. The dispositive issue in this case — whether

a Notice to Appear that fails to include the time and place of a

removal hearing is ineffective as a charging document and therefore

does   not   confer   jurisdiction   on    an   immigration   court   —   is

controlled by the court's recent decision in Goncalves Pontes v.

Barr, 938 F.3d 1 (1st Cir. 2019).         Under the holding in Goncalves

Pontes, see id. at 5-7, the petitioner's claims necessarily fail.

Accordingly, we summarily deny the petition for judicial review.

See 1st Cir. R. 27.0(c).



So ordered.




                                     - 2 -